Order entered September 9, 2022




                                  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                           No. 05-20-00928-CV
                           No. 05-20-00929-CV
                           No. 05-20-00930-CV
                           No. 05-20-01005-CV
                           No. 05-20-01006-CV

  CONTINENTAL HERITAGE INSURANCE COMPANY, AGENT PAT
     KINNARD, D/B/A PAT KINNARD BAIL BONDS, Appellant

                                   V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 2
                          Dallas County, Texas
       Trial Court Cause Nos. F17-59990-I, F17-59991-I, F17-59992-I

             On Appeal from the 291st Judicial Dsitrict Court
                          Dallas County, Texas
                  Trial Court Cause No. F18-41976-U

              On Appeal from Criminal District Court No. 3
                         Dallas County, Texas
                  Trial Court Cause Nos. F18-18863-J

                                  ORDER
      Before the Court is Appellant’s August 31, 2022 Motion to Extend Time for

Oral Argument on September 20, 2022.

      We GRANT the Motion.         Appellant and Appellee may each have an

additional ten minutes to present oral argument on September 20, 2022.


                                           /s/    DAVID J. SCHENCK
                                                  PRESIDING JUSTICE